CLD-385                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-3323
                                      ___________

                             IN RE: SAMUEL OPARA,
                                                  Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                       (Related to D.C. Civil No. 1:13-cv-00748)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   August 15, 2013
             Before: RENDELL, JORDAN and SHWARTZ, Circuit Judges

                             (Opinion filed August 30, 2013 )

                                        _________

                                        OPINION
                                        _________



PER CURIAM

       Pro se litigant Samuel J. Opara petitions for a writ of mandamus directing the

United States District Court for the District of New Jersey to reopen D.C. Civil No. 1:13-

cv-00748 so that the District Court may enter a final and appealable order in that case.

Mandamus is a drastic remedy available in extraordinary circumstances only. In re: Diet

Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). A petitioner seeking the writ
“must have no other adequate means to obtain the desired relief, and must show that the

right to issuance is clear and indisputable.” Madden v. Myers, 102 F.3d 74, 79 (3d Cir.

1996). For the reasons that follow, those circumstances are not present here.

Accordingly, we will dismiss Opara’s mandamus petition as moot.

       In February 2013, Opara filed a petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241 in the District Court. He also filed a motion pursuant to 28 U.S.C. § 2247

to unseal the record and transcripts from his criminal trial, which had been held in

another federal district court. On May 30, 2013, the District Court entered an order

dismissing Opara’s habeas petition for lack of jurisdiction, concluding that the petition

was actually an unauthorized second or successive 28 U.S.C. § 2255 motion. In that

same order, the District Court denied Opara’s § 2247 motion.

       Opara now argues that the District Court’s order was not a final and appealable

order, and that, as a result, we should grant his mandamus petition and direct that court to

issue such an order in his case. We disagree. Pursuant to 28 U.S.C. § 1291, we have

jurisdiction to review “final” orders of the district courts. “A final order is one that ends

the litigation on the merits and leaves nothing for the court to do but execute the

judgment.” Hagan v. Rogers, 570 F.3d 146, 151 (3d Cir. 2009) (quotation marks and

citation omitted). The District Court’s order here satisfied those requirements, because it

disposed of the only two filings before it (the habeas petition and the § 2247 motion) and

directed the District Court Clerk to close the case. Although Opara alleges that the

District Court failed to consider some of his claims in adjudicating his habeas petition, it

is clear that the District Court “intended its ruling to have a final rather than a tentative

                                               2
effect.” Caver v. City of Trenton, 420 F.3d 243, 261 (3d Cir. 2005); see also id. (“In

determining whether [an order] constitutes an appealable final decision, we are mindful

that § 1291 is to be given a practical rather than a technical construction.”) (internal

quotation marks and citation omitted). Furthermore, although Opara claims that the

District Court’s order did not comply with Federal Rule of Civil Procedure 58’s separate

document requirement, see Fed. R. Civ. P. 58(a), that claim, which is not supported by

the record,1 does not render the District Court’s order non-final. See Local Union No.

1992 v. Okonite Co., 358 F.3d 278, 286 (3d Cir. 2004). Opara’s remaining arguments,

too, are unpersuasive.

       Because the District Court has entered a final and appealable order in Opara’s

habeas action, Opara has already obtained the relief he seeks here. Accordingly, we will

dismiss as moot his petition for a writ of mandamus.




1
  The District Court in fact complied with the requirements of Rule 58 because its order
that (1) was self-contained and separate from the accompanying opinion, (2) noted the
relief granted, and (3) omitted the District Court’s reasons for its decision. See LeBoon
v. Lancaster Jewish Cmty. Ctr. Ass’n, 503 F.3d 217, 224 (3d Cir. 2007).
                                              3